DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 10, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “coextensive” in line 2 and it is unclear how the plurality of feet are coextensive with the outer surface, and for the purpose of examination, “coextensive” is assumed to be “continuous.” Clarification is respectfully requested.
Claim 8 recites the limitation "the top surface of the lid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the top surface of the lid” is assumed to be “a top surface of the cover,” of the cover of Claim 1. Clarification is respectfully requested.
Claim 10 recites the limitation "the top surface of the container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the 
Claim 13 recites the limitation “coextensive” in line 5 and it is unclear how the plurality of feet are coextensive with the outer surface, and for the purpose of examination, “coextensive” is assumed to be “continuous.” Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadtke (US 4,844,263).

1: Hadtke teaches a reusable container assembly, comprising: 
a container (Fig. 1, bottom members 12, col. 2 ll. 53-54) having a plurality of tapered sidewalls (Fig. 1, upwardly extending sidewall 18, col. 2 ll. 68 - the sidewalls are shown to be tapered.) extending substantially upwardly ("upwardly extending", col. 2 ll. 68) from a bottom surface (Fig. 1, lower base wall 16, col. 2 ll. 67) forming an opening (See Fig. 1 and 6, the sidewalls of the container are shown to form an opening.) and an interior space (See Fig. 1 and 6, the sidewalls of the container are shown to form an interior space.), wherein the bottom surface (Fig. 1, lower base wall 16, col. 2 ll. 67) includes a plurality of feet (Fig. 4, downwardly 
a cover (Fig. 1, top lid member 14, col. 2 ll. 54) extending over the opening (See Fig. 1 and 6, the sidewalls of the container are shown to form an opening.), the cover (Fig. 1, top lid member 14, col. 2 ll. 54) sealing the opening (See Fig. 1 and 6, the sidewalls of the container are shown to form an opening) of the container (Fig. 1, bottom members 12, col. 2 ll. 53-54) to the environment while selectively controlling transmission of water vapor, carbon dioxide and oxygen ("to provide a controlled permeability to the various gases entering and exiting the container", col. 3 ll. 43-45, "Water vapor and vapor pressure are similarly controlled by the label membrane", col. 3 ll. 48-49) into and out of the container (Fig. 1, bottom members 12, col. 2 ll. 53-54 ).

2: Hadtke teaches the claimed invention as discussed above for Claim 1 and Hadtke further teaches that the cover (Fig. 1, top lid member 14, col. 2 ll. 54) comprises a lid (See Fig. 1, the cover is shown to be a lid) having a plurality of tapered sidewalls (See Fig. 1, the lid is shown to have a plurality of tapered sidewalls that gradually extend outward) extending substantially downwardly (See Fig. 1, the sidewalls of the lid are shown to extend substantially downwardly) from a top surface (See Fig. 1 and 3, the plurality of sidewalls of the lid are shown to form a top surface which surrounds the raised central portion 28.), wherein the tapered sidewalls (See Fig. 1, the lid is shown to have a plurality of tapered sidewalls) of the lid (Fig. 1, top lid member 14, col. 2 ll. 54) are configured to receive (See Fig. 1, the sidewalls of the lid are shown to receive the sidewalls of the container, forming a seal over the opening of the container) the tapered sidewalls (Fig. 1, upwardly extending sidewall 18, col. 2 ll. 68 - the sidewalls are shown to be 

3: Hadtke teaches the claimed invention as discussed above for Claim 2 and Hadtke further teaches that the feet of the container (Fig. 4, downwardly extending depressions 20, col. 3 ll. 2) are configured to receive (See Fig. 5, the plurality of feet of the container are shown receiving the raised corners of the lid.) the raised corners (See Fig. 1 and 3, the top surface include the raised central portion 28, comprising raised upward extending corners.) of the lid (See Fig. 1, the cover is shown to be a lid.), when the lid (See Fig. 1, the cover is shown to be a lid) is positioned beneath the container (Fig. 1, bottom members 12, col. 2 ll. 53-54) in a stacked configuration (See Fig. 5, the container assemblies are shown in stacked configuration.).

4: Hadtke teaches the claimed invention as discussed above for Claim 1 and Hadtke further teaches that each of the plurality of feet (Fig. 4, downwardly extending depressions 20, col. 3 ll. 2) comprise a first raised portion (See Fig. 4, the depressions 20 are shown to have two 

5: Hadtke teaches the claimed invention as discussed above for Claim 4 and Hadtke further teaches that each of the second raised portions (See Fig. 4, the feet are shown to have a second raised portion as the main surface of the feet, extending below the first raised portion.) of the plurality of feet (Fig. 4, downwardly extending depressions 20, col. 3 ll. 2) have an L-shaped configuration (See Fig. 4, the second raised portions of the feet are shown to continuously extend with the outer surfaces of the tapered sidewalls of the container.) with outer surfaces coextensive (See Box VIII) with corresponding outer surface of tapered side walls (Fig. 1, upwardly extending sidewall 18, col. 2 ll. 68 the sidewalls are shown to be tapered and continuous with feet.) of the container (Fig. 1, bottom members 12, col. 2 ll. 53-54).

6: Hadtke teaches the claimed invention as discussed above for Claim 1 and Hadtke further teaches that the feet (Fig. 4, downwardly extending depressions 20, col. 3 ll. 2) of the container (Fig. 1, bottom members 12, col. 2 ll. 53-54) receive the raised corners (See Fig. 1 and 3, the top surface include the raised central portion 28, comprising raised upward extending corners) of a lid (Fig. 1, top lid member 14, col. 2 ll. 54) of an adjacent container (See Fig. 6, an adjacent container is shown in stacked configuration.) such that the lid (Fig. 1, top lid member 14, col. 2 ;;. 54) of the adjacent container (See Fig. 6, an adjacent container is shown in stacked 

7: Hadtke teaches the claimed invention as discussed above for Claim 1 and Hadtke further teaches that when a plurality of containers (See Fig. 5 or 6, a plurality of container are shown in a stacked arrangement, and it is inherently known that a second stack could be placed on the side of the stack shown.) are arranged in a stacked and side-by-side arrangement, a plurality of air gaps (See Fig. 5 or 6, it is shown if a second stack were placed adjacent to the stack shown there would be a plurality of air gaps formed between adjacent containers.) are formed between adjacent containers (See Fig. 5 or 6, a plurality of container are shown in a stacked arrangement, and it is inherently known that a second stack could be placed on the side of the stack shown.) along the tapered sides (Fig. 1, upwardly extending sidewall 18, col. 2 ll. 68 - the sidewalls are shown to be tapered.) of the containers (See Fig. 5 or 6, a plurality of container are shown in a stacked arrangement, and it is inherently known that a second stack could be placed on the side of the stack shown.).



11: Hadtke teaches discloses a reusable container assembly, comprising: 
an molded ("molding", col. 2 ll. 58) plastic ("may be fabricated from transparent polyvinyl chloride", col. 2 ll. 56-57) container (Fig. 1, bottom members 12, col. 2 ll. 53-54) having a plurality of tapered sidewalls (Fig. 1, upwardly extending sidewall 18, col. 2 ll. 68 – the sidewalls are shown to be tapered.) extending substantially upwardly ("upwardly extending", col. 2 ll. 68) from a bottom surface (Fig. 1, lower base wall 16, col. 2 ll. 67) forming an opening (See Fig. 1 and 6. the sidewalls of the container are shown to form an opening.) and an interior space (See Fig. 1 and 6, the sidewalls of the container are shown to form an interior space.);
an molded ("molding", col. 2 ll. 58) plastic ("may be fabricated from transparent polyvinyl chloride", col. 2 ll. 56-57) lid (Fig. 1, top lid member 14, col. 2 ll. 54) having a plurality of tapered sidewalls (See Fig. 1, the lid is shown to have a plurality of tapered sidewalls 
a plurality of feet (Fig. 4, downwardly extending depressions 20, col. 3 ll. 2) extending substantially downwardly ("downwardly extending", col. 3 ll. 2) from the bottom surface (Fig. 1, lower base wall 16, col. 2 ll. 67) of the container (Fig. 1, bottom members 12, col. 2 ll. 53-54), the plurality of feet (Fig. 4, downwardly extending depressions 20, col. 3 ll. 2) of the container (Fig. 1, bottom members 12, col. 2 ll. 53- 54) configured to receive (See Fig. 5, the plurality of feet of the container are shown receiving the raised corners of the lid) the raised corners (See Fig. 1 and 3, the top surface include the raised central portion 28, comprising raised upward extending corners) of the lid (Fig. 1, top lid member 14, col. 2 ll. 54), when the lid (Fig. 1, top lid member 14, col. 2 ll. 54) is positioned beneath the container (Fig. 1, bottom members 12, col. 2 ll. 53-54) in a stacked configuration (See Fig. 5, the container assemblies are shown in stacked configuration.).

15: Hadtke teaches the claimed invention as discussed above for Claim 11 and Hadtke further teaches when a plurality of containers (See Fig. 5 or 6, a plurality of container are shown in a stacked arrangement, and it is inherently known that a second stack could be placed on the side of the stack shown.) are arranged in a stacked and side-by-side arrangement, a plurality of air gaps (See Fig. 5 or 6, it is shown if a second stack were placed adjacent to the stack shown there would be a plurality of air gaps formed between adjacent containers.) are formed between adjacent containers (See Fig. 5 or 6, a plurality of container are shown in a stacked arrangement, and it is inherently known that a second stack could be placed on the side of the stack shown.) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadtke (US 4,844,263) in view of Halley (US 5,389,036).

9: Hadtke teaches the claimed invention as discussed above for Claim 1 and Hadtke further teaches a semipermeable sheet of material ("a gas permeable membrane (not shown) in the form of a label is positioned over the depressed area 32, col. 3 ll. 41-43) disposed over the 
With the exception of limiting passage of oxygen and carbon dioxide while allowing water vapor to pass through the semipermeable sheet of material. 
Halley teaches the use of a water vapour permeable and gas-impermeable membrane to form an enclosure for storing products (e.g. grains) to permit transferring of water vapour from the inside of the enclosure, yet prevent the ingress of oxygen thereby allowing the product stored within to dry, prevent build-up of condensation and prevents sweating (col. 2, ll. 31-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadtke such that the membrane is one made of a material (PTFE) which is permeable to water vapour and limits gas (gas impermeable), in order to permit transferring of water vapour from the inside of the enclosure, yet prevent the ingress of 

10: Hadtke teaches the claimed invention as discussed above for Claim 8 and Hadtke further teaches a semipermeable sheet of material ("a gas permeable membrane (not shown) in the form of a label is positioned over the depressed area 32, col. 3 ll. 41-43) disposed over the recess (Fig. 3, depressed area 32, col. 3 ll. 40) and sealed ("controlled permeability of the various gases entering and exiling the container", col. 3 ll. 44-45 - to allow for selective permeability, the sheet is sealed lo the top surface of the container) to the top surface (See Fig. 1 and 3, the plurality of sidewalls of the lid are shown to form a top surface which surrounds the raised central portion 28.) of the lid (See Box VIII, top lid member 14, col. 2 ll. 54) around a perimeter of the recess (Fig. 3, depressed area 32, col. 3 ll. 40), the semipermeable sheet of material ("a gas permeable membrane (not shown) in the form of a label is positioned over the depressed area 32, col. 3 ll. 41-43) controlling passage of oxygen, carbon dioxide, water vapor through the semipermeable sheet of material ("a gas permeable membrane (not shown) in the form of a label is positioned over the depressed area 32, col. 3 ll. 41-43; "to provide a controlled permeability to the various gases entering and exiting the container", col. 3 ll. 43-45, "Water vapor and vapor pressure are similarly controlled by the label membrane", col. 3 ll. 48-49); 
With the exception of limiting passage of oxygen and carbon dioxide while allowing water vapor to pass through the semipermeable sheet of material. 
Halley teaches the use of a water vapour permeable and gas-impermeable membrane to form an enclosure for storing products (e.g. grains) to permit transferring of water vapour from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadtke such that the membrane is one made of a material (PTFE) which is permeable to water vapour and limits gas (gas impermeable), in order to permit transferring of water vapour from the inside of the enclosure, yet prevent the ingress of oxygen thereby allowing the product stored within to dry, prevent build-up of condensation and prevents sweating, as taught by Halley (col. 2, ll. 31-48).

16: Hadtke teaches the claimed invention as discussed above for Claim 11 and Hadtke further teaches a semipermeable sheet of material ("a gas permeable membrane (not shown) in the form of a label is positioned over the depressed area 32, col. 3 ll. 41-43) disposed over the recess (Fig. 3, depressed area 32, col. 3 ll. 40) and sealed ("controlled permeability of the various gases entering and exiting the container", col. 3 ll. 44-45 - to allow for selective permeability, the sheet is sealed to the top surface of the container) to the top surface
(See Fig. 1 and 3, the plurality of sidewalls of the lid are shown to form a top surface which surrounds the raised central portion 28.) of the lid (top lid member 14, col. 2 ll. 54) around a perimeter of the recess (Fig. 3, depressed area 32, col. 3 ll. 40), wherein the semipermeable sheet of material ("a gas permeable membrane (not shown) in the form of a label is positioned over the depressed area 32, col. 3 ll. 41-43) controlling passage of oxygen, carbon dioxide, water vapor through the semipermeable sheet of material ("a gas permeable membrane (not shown) in the form of a label is positioned over the depressed area 32, col. 3 ll. 41-43; "to provide a controlled permeability to the various gases entering and exiting the container", col. 3 ll. 43-45, 
With the exception of limiting passage of oxygen and carbon dioxide while allowing water vapor to pass through the semipermeable sheet of material. 
Halley teaches the use of a water vapour permeable and gas-impermeable membrane to form an enclosure for storing products (e.g. grains) to permit transferring of water vapour from the inside of the enclosure, yet prevent the ingress of oxygen thereby allowing the product stored within to dry, prevent build-up of condensation and prevents sweating (col. 2, ll. 31-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadtke such that the membrane is one made of a material (PTFE) which is permeable to water vapour and limits gas (gas impermeable), in order to permit transferring of water vapour from the inside of the enclosure, yet prevent the ingress of oxygen thereby allowing the product stored within to dry, prevent build-up of condensation and prevents sweating, as taught by Halley (col. 2, ll. 31-48).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadtke (US 4,844,263) in view of Chhay (US 2010/0065461).

12: Hadtke teaches the claimed invention as discussed above for Claim 11 and Hadtke further teaches that the plurality of tapered sidewalls define a single groove (See Fig. 1, the container body is shown to have a single horizontal groove.), except that the plurality of tapered sidewalls define a plurality of spaced apart grooves, horizontally oriented and circumscribing the 
Chhay teaches a similar container assembly wherein the plurality of tapered sidewalls (Fig. 3, surrounding wall 12, para [0032]) define a plurality of spaced apart grooves (Fig. 3, discrete wall portions 121, para (0051]), horizontally oriented and circumscribing the plurality of tapered sidewalls (See Fig. 1-3, the spaced apart grooves are shown to be horizontally oriented and circumscribing the tapered sidewalls .), the plurality of spaced apart grooves (Fig. 3, discrete wall portions 121, para (0051]) configured to direct air flow around the container (Intended Use: "configured to direct air flow around the container'' is considered an intended use and carries no patentable weight. The plurality of spaced apart grooves of the container of Chhay are capable of being configured to direct air flow around the container.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hadtke such that a plurality of spaced apart grooves, horizontally oriented and circumscribing the plurality of tapered sidewalls, the plurality of spaced apart grooves configured to direct air flow around the container were provided on the sidewalls of Hadtke in order to have enhanced the strength of the container body while also enhancing the air flow qualities of the container (Chhay, paragraph 0051).

13: Hadtke-Chhay teaches the claimed invention as discussed above for Claim 12 and Hadtke further teaches that each of the plurality of feet (Fig. 4, downwardly extending depressions 20, col. 3 ll. 2) comprise a first raised portion (See Fig. 4, the depressions 20 are shown to have two first raised portions on the ends of the feet .) extending below a bottom surface (Fig. 1, lower base wall 16, col. 2 ll. 67) of the container (Fig. 1, bottom members 12, 

14: Hadtke-Chhay teaches the claimed invention as discussed above for Claim 13 and Hadtke further teaches that when the feet (Fig. 4, downwardly extending depressions 20, col. 3 ll. 2) of the container (Fig. 1, bottom members 12, col. 2 ll. 53-54) receive the raised corners (See Fig. 1 and 3, the top surface include the raised central portion 28, comprising raised upward extending corners.) of a lid (Fig. 1, top lid member 14, col. 2 ll. 54) of an adjacent container (See Fig. 6, an adjacent container is shown in stacked configuration .). when the lid (Fig. 1, top lid member 14, col. 2 ll. 54) of the adjacent container (See Fig. 6, an adjacent container is shown in stacked configuration.) is positioned beneath the one container (Fig. 1, bottom members 12, col. 2 ll. 53-54) in a stacked configuration (See Fig. 5 or 6, the containers are shown to be slacked.), an air gap (See Fig. 5, an air gap is shown between the bottom of the container and the top surface of the lid) is formed between the bottom surface (Fig. 1, lower base wall 16, col. 2 ll. 67) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/King M Chu/Primary Examiner, Art Unit 3735